Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The term “non-foamed” is not supported by the original disclosure because “non-foamed” or “foamed” is not mentioned or recognized by the original disclosure.  Also, “foaming agent” is not mentioned or recognized by the original disclosure and therefore cannot be excluded from the claims.  Even though there is no foaming agent, the claims prior to this amendment are open (comprising) to one and one of could easily froth the composition to form a foam.  The term “foaming agent” which is not mentioned to be used in the examples does not support the limitation of “non-foamed.”


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,808,636 to Saito et al. in view of U.S. Patent Pub. No. 2009/0082477 to Speas (previously cited).
As to claims 1 and 3-4, Saito discloses a process for preparing a non-cellular polyurethane urea elastomer (Abstract) comprising the reaction product of an aromatic polyisocyanate component based on 4,4-MDI, 52 – 74 parts by weight of a polyoxypropylene triol with a hydroxyl value of 28 based on glycerol (functionality of 3, MW ~6,000 g/mol) that has terminal oxyethylene groups (a-1-1), 10-30 parts by weight of a polyol chain extender, and 1.0 – 3.0 parts by weight of a diamine chain extender (Table 1, Examples 1-9) wherein the process is catalyzed by dibutyltin dilaurate.  Saito discloses additives such as ultraviolet absorbers and light stabilizers in amounts of less than 30% by weight.  Still Saito is silent with respect to the placement of the light stabilizers.  Speas teaches elastomeric polyurethanes comprising the reaction product of aromatic diisocyanates and polyols wherein hindered amine light stabilizers are preferably added to the aromatic diisocyanate component (0068) to avoid yellowing (0093).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the hindered amine light stabilizers to the isocyanate component of Saito as taught in Speas with a reasonable expectation of success that the amine would provide the required weather resistance regardless of wherein it is placed.   Applicant has failed to show an unexpected result with respect to the location of the hindered amine light stabilizer.  
As to claim 7, Saito discloses 0.8 to 1.3 equivalents of isocyanate relative to the high molecular weight polyol (10:25-26).
As to claim 8, Saito discloses the elastomer is prepared by reaction injection molding (Abstract).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,808,636 to Saito et al.in view of U.S. Patent Pub. No. 2009/0082477 to Speas that has been explained above and is applied here as such in view of U.S. Patent Pub. No. 2016/0130467 to Fuchs.
Saito does not teach the hydroxy functional UV-absorber.
Fuchs discloses polyurethane elastomers comprising a UV-absorber (Tinuvin B75) that is the same used in the instant specification. Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to replace the UV absorbers of Saito with the UV absorber blend of Fuchs to stabilize the elastomer against light and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function. In re Lindner 173 USPQ 356; /n re Dial et al 140 USPQ 244.
As to claim 6, Saito in view of Fuchs disclose the use of color pastes in polyurethane elastomers (Fuchs, 0072). At the time of filing it would have been obvious to a person of ordinary skill in the art to use the color paste of Fuchs in the elastomer of Yoshihara to improve color consistency, weatherability, chemical resistance, and durability (0003, 0008).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,808,636 to Saito et al. in view of U.S. Patent Pub. No. 2009/0082477 to Speas that has been explained above and is applied here as such in view of U.S. Patent Pub. No. 2007/0142601 to Harasin et al.
Saito does not teach the ethylene diamine started polyether polyol.
Harasin discloses polyurethane elastomers prepared from polyether polyol mixtures that include 5.9 parts by weight of ethylene diamine started polyether polyol having a molecular weight of 350 and an OH number of 630 mgKOH/g (0087).
At the time of filing it would have been obvious to a person of ordinary skill in the art to include 5.9 parts by weight of the ethylene diamine stared polyether polyol of Harasin to the elastomer of Saito to provide the elastomer with higher hardness, increased tensile strength, flex modulus, and split tear strength (See Table 4, Example 1 vs. Examples 6-9).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763